Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.

 Terminal Disclaimer
The terminal disclaimer filed on 4/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,086,173 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Allowable Subject Matter
Claims 21, 23-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Pepper et al (US 2010/0185145) in view of Gambale (US 5372592).   In regards to independent claim 21, Pepper et al discloses a balloon catheter assembly (10) (Fig. 1), comprising: an elongated member (12) having a first lumen (lumen formed by mass 52 that guidewire tubular member 34 resides in as seen in Fig. 3) extending longitudinally through the elongated member, the first lumen in communication with a first proximal port (26) ([0029]; Fig. 1); a second lumen (50, inflation lumen) extending longitudinally through the elongated member from a proximal end of the elongated member to a distal end of the elongated member (Fig. 3); and a third lumen (50, deflation lumen) extending longitudinally through the elongated member from the proximal end of the elongated member to the distal end of the elongated member (Fig. 3); an inflation balloon (20) coupled to the elongated member such that an interior portion of the inflation balloon is in fluid communication with the second lumen   Gambale teaches a balloon catheter assembly (Fig. 1) for use in angioplasty, wherein an elongated member (16) is provided with an inflation lumen (20) for inflating the distal balloon (not numbered, but can be seen in Fig. 1 at the distal end of the catheter assembly), the assembly is provided with a retaining mechanism in the form of a clip (6) for clipping excess length of the catheter (Fig. 1, 2) (col. 3, ll. 58-col. 4, ll. 23, wherein clip 6 can be provided as a separate element from luer fitting 4).  Upon modification, the combination discloses a balloon catheter assembly with a retaining assembly to collect the excess length of the catheter (elongate member) to facilitate handling of the catheter assembly (Gambale: col. 1, ll. 66-68) such that the excess length does not get in the way during the preparation or use of the catheter assembly.  
Pepper et al further discloses a junction hub (16) (Fig. 1) attached to the proximal end of the elongated member (12) with a first (26) and second (28) extension member (Fig. 1).  However, the extension members are configured to be such that first extension member (26) is for receiving a guidewire (22) therethrough and directing the guidewire into the guidewire lumen. The second extension member (28) is for receiving an incompressible inflation medium and directing the medium into an inflation/deflation lumen in elongated member (12).  Therefore, the prior art of record does not disclose or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE M SHI/Primary Examiner, Art Unit 3771